Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0005416 A1; hereinafter “US 2012/0005416 A1") in view of Honma et al. (US 2008/0062758 A1; hereinafter “Honma’).

Regarding claim 19:  Lee (FIG. 4 and FIG. 5) teaches a method for controlling a memory cell array (FIG. 4) including a plurality of memory cells connected to a word line (any one of WL0-15), each of the plurality of memory cells being configured to store data by correlating three bits with eight threshold regions (FIG. 5), the eight threshold regions respectively corresponding to first to eighth threshold regions defined in ascending order of threshold voltage, the three bits respectively corresponding to first to third pages, a threshold voltage of an unwritten state of the memory cells being set at the first threshold region (the erased state or unwritten state representing 111 in this example embodiment; [0046-0048]).

     Since Lee teaches a mapping from left to right of the threshold
voltage distributions being 111, 110, 101, 100, 011, 010, 001, and 000 (xyz, wherein x
is lower bit, y is middle bit, and z is upper bit), wherein the steps of the programming
to each threshold distribution from the erase state is illustrated in FIG. 5, then Lee does
not specifically teach the following:
     when writing a first value to the first page of an unwritten memory cell, performing
programming such that the threshold voltage of the unwritten memory cell is within the
second threshold region;
     when performing writing of the second page of the memory cell whose first page has
been subjected to writing,
          if a value corresponding to the first page of the memory cell is a second value
and a value to be written to the second page is the first value, performing
programming such that the threshold voltage of the memory cell is within the fourth
threshold region, and
          if a value corresponding to the first page of the memory cell is the first value
and a value to be written to the second page is the first value, performing
programming such that the threshold voltage of the memory cell is within the third
threshold region;
     when performing writing of the third page of the memory cell whose second page has been subjected to writing,
          if a value corresponding to the first page of the memory cell is the second
value, a value corresponding to the second page of the memory cell is the second
value, and a value to be written to the third page is the first value, performing
programming such that the threshold voltage of the memory cell is within the sixth
threshold region,
          if a value corresponding to the first page of the memory cell is the first value,
a value corresponding to the second page of the memory cell is the second value, and
a value to be written to the third page is the first value, performing programming such
that the threshold voltage of the memory cell is within the seventh threshold region,
          if a value corresponding to the first page of the memory cell is the first value,
a value corresponding to the second page of the memory cell is the first value, and a
value to be written to the third page is the first value, performing programming such
that the threshold voltage of the memory cell is within the eighth threshold region,
and
          if a value corresponding to the first page of the memory cell is the second
value, a value corresponding to the second page of the memory cell is the first value,
and a value to be written to the third page is the first value, performing programming
such that the threshold voltage of the memory cell is within the fifth threshold region:

     However, Honma ([0072, 0088-0090]) teaches that the sequence or order of the
voltage distribution mapping for a 3 bit/cell memory may be any one permutation of the
permutations illustrated in FIG. 5 such that the difference between the three bits represented by one threshold voltage distribution and that of any one of its immediate
adjacent neighboring threshold voltage distribution is only one bit. As long as only one
bit changes in going from one distribution to the next, one can map the voltage distributions to a 3 bit value in any one of the various possible orders or permutations so
as to minimize or reduce error (this is often referred to as a Gray code). For example,
one permutation of FIG. 5 would be a first permutation 111, 011, 001, 101, 100, 110, 010, and 000 with 111 being the erase or unwritten state, another permutation would be a second permutation, the inverse permutation of the first, 000, 100, 110, 010, 011, 01, 101, and 111 with 000 being the erase or unwritten state.
     It would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention to incorporate the teaching of Honma in a manner such that the 3
bit mapping of the threshold voltage distributions of FIG. 5 of Lee would be changed to
either one of the first or second permutatoins. Modifying the controller or biases as
needed of Lee to keep the steps or program operations of Lee the same such that each
of the operations 1, 2 and 3 in FIG. 5 of Lee starts and ends at the same respective 3 bit
values while including the re-mapping of the voltage distributions as modified according
to Honma, then one observes that the following would be true:

     when writing a first value to the first page (lower bit) of an unwritten memory cell (a memory cell in either the 111 or 000 state, depending on which of the first or second permutations is used, respectively), performing programming such that the threshold voltage of the unwritten memory cell is within the second threshold region (011 or 100, respectively);
     when performing writing of the second page of the memory cell whose first page has
been subjected to writing,
          if a value corresponding to the first page of the memory cell is a second value (a 1 or 0, respectively) and a value to be written to the second page is the first value (a 0 or 1, respectively), performing programming such that the threshold voltage of the memory cell is within the fourth threshold region (101 or 010, respectively), and
          if a value corresponding to the first page of the memory cell is the first value
and a value to be written to the second page is the first value, performing
programming such that the threshold voltage of the memory cell is within the third
threshold region (001 or 110, respectively);
     when performing writing of the third page of the memory cell whose second page has been subjected to writing,
          if a value corresponding to the first page of the memory cell is the second
value, a value corresponding to the second page of the memory cell is the second
value, and a value to be written to the third page is the first value, performing
programming such that the threshold voltage of the memory cell is within the sixth
threshold region (110 or 001, respectively),
          if a value corresponding to the first page of the memory cell is the first value,
a value corresponding to the second page of the memory cell is the second value, and
a value to be written to the third page is the first value, performing programming such
that the threshold voltage of the memory cell is within the seventh threshold region (010 or 101, respectively),
          if a value corresponding to the first page of the memory cell is the first value,
a value corresponding to the second page of the memory cell is the first value, and a
value to be written to the third page is the first value, performing programming such
that the threshold voltage of the memory cell is within the eighth threshold region (000 or 111, respectively),
and
          if a value corresponding to the first page of the memory cell is the second
value, a value corresponding to the second page of the memory cell is the first value,
and a value to be written to the third page is the first value, performing programming
such that the threshold voltage of the memory cell is within the fifth threshold region (100 or 011, respectively).
     The motivation to do so would have been to use another or alternative permutation
or sequence of Gray code already known before the effective filing date of the invention
as is evidenced by Honma ([0071, 0088-0090]) to map the 8 threshold voltage
distributions of Lee each to a 3 bit value. As Honma states "plural data assignment
methods are possible for information of plural bits stored in an adjacent threshold. In
particular, error correction can be efficiently achieved by an assignment method with
which the bit information corresponding to the adjacent threshold voltages always
involves only a 1-bit difference.” One can start at any 3 bit number or terminal in FIG. 5
of Honma and transition seven times by following the lines such that all eight 3 bit
numbers or terminals are connected in accordance with a Gray code, and use such a
sequence to assign the 8 consecutive threshold voltage distributions of Lee to a
respective 3 bit value.

Lee as modified above does not specifically teach the following:

     when reading out data from the first page, reading out the data using a first, a third
and a sixth read voltage, the first read voltage being a boundary voltage between the
first threshold region and the second threshold region, the third read voltage being a
boundary voltage between the third threshold region and the fourth threshold region, the
sixth read voltage being a boundary voltage between the sixth threshold region and the
seventh threshold region, and determining data of the first page on a basis of the read
out data:
     when reading out data from the second page, reading out the data using a second, a
fifth and a seventh read voltage, the second read voltage being a boundary voltage
between the second threshold region and the third threshold region, the fifth react
voltage being a boundary voltage between the fifth threshold region and the sixth
threshold region, the seventh read voltage being a boundary voltage between the
seventh threshold region and the eighth threshold region, and determining data of the
second page on a basis of the read out data; and 
     when reading out data from the third page, reacting out the data using a fourth read
voltage, the fourth read voltage being a boundary voltage between the fourth threshold
region and the fifth threshold region, and determining data of the third page on a basis
of the read out data.

     However, Honma (FIG. 3 and FIG. 7A-F) also teaches using a selected one or
selected ones of a set of read voltages, wherein a read voltage exists between each of
two threshold voltage distributions to read each of first through third pages, wherein a
reading voltage is selected to be in the set used to read a corresponding page (a first or
second or third bit of the 3 bits) and the reading voltage is between a transition in a bit
value from 0 to 1 or vice-versa so as to be able to discern between a bit value of 1 or 0
(referred to by Applicant as a boundary voltage). For example, from looking at FIG. 3 of
Honma, one of ordinary skill in the art recognizes that the first page read voltage in the
middle (a boundary voltage) is chosen because all of the distributions to the left of it
represent states having a first bit value of 1 and all of the distributions to the right of it
represent states having a first bit value of 0, that the second page read voltages were
chosen because each of them like wise is located between states having a second bit
value of 1 and 0, and that the third page read voltages were also chosen because each
of them is located between states having a third bit value of 1 and 0. Hence, when
reading the second page, if the threshold voltage of a first memory cell is determined via
comparison steps to be greater than a sixth read voltage between the sixth distribution
from the left and the seventh from the left OR if the threshold voltage is determined to be less than a second read voltage between the second distribution from the left and
the third distribution form the left then the second bit is determined to be 1 otherwise the
second bit is determined to be 0. This is how memory cells based on threshold voltage
are conventionally read and all of this is clearly understood to one of ordinary skill in the
art upon viewing FIG. 3 and/or FIG. 7A-F.
     Considering that the 8 threshold voltage distributions have been encoded to be 111,
011, 001, 101, 100, 110, 010, and 000 (m=2 option) from left to right as explained above
then it would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to incorporate the teaching of Honma in a manner such that
the lower first page read voltages would include the first read voltage, the third read voltage, and the sixth read voltage, the middle second page read voltages would include the second read voltage, the fifth read voltage and the seventh read voltage, and the upper third page read voltages would include the fourth read voltage, wherein the first to seventh read voltages are boundary voltages in sequential order from left to right, each being between two threshold voltage distributions like those illustrated in FIG. 3 of Honma.
     The motivation to do so would have been to provide boundary voltages that can be
used as read voltages to read the first, second, and third pages in a similar manner to
that taught by Honma (FIG. 3 and FIG. 7A-F; [0086-0087, 0095, 0096)).

Regarding claim 20:  Lee as modified above teaches the method, wherein the first value is “0: and the second value is “1” (when using the first permutation).

Regarding claim 21:  Lee as modified above teaches the method according to claim 19, wherein a maximum number among a first number, a second number, and a third number is three, the first number (3) being a number of boundaries of the threshold regions to determine data of the first page, the second number (3) being a number of boundaries of the threshold regions to determine data of the second page, the third number (1) being a number of boundaries of the threshold regions to determine data of the third page.

Regarding claim 22:  Lee as modified above teaches the method according to claim 19, further comprising, when reading out data from [an] unwritten page that is one of the first to the third pages, outputting “0” as a reading result (when using the second permutation, an unwritten memory cell is in the erase state of 000).

Regarding claim 23.  Lee teaches the method according to claim 19, wherein manage information
about how many pages, of the first to third pages, for which writing has been performed to is not managed (since Lee is silent on this subject, then there is no managing of information about how many pages have been written; there are no flag bits or counters or tracking disclosed that would perform such and Lee teaches no need to perform such function).

Regarding Claim 25. Lee as modified above teaches the method according to claim 19, wherein the performing the programming (also known as recording or writing) includes applying a voltage to the word line ([0041] of Lee: “The row decoder 32 selects a predetermined word line WL to start a data recording and reading operation”; hence, one of ordinary skill in the art understands a bias voltage is applied to the word line WL; also see [0062] of Honma).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Lee et al. (US 2012/0005416 A1; hereinafter “US 2012/0005416 A1") as modified by
Honma et al. (US 2008/0062758 A1; hereinafter “Honma”), and further in view of Mui et
al. (US 2008/0158973 A1; hereinafter “Mui”).

Regarding claim 24.  Lee as modified above does not specifically teach e method according to claim 19, wherein an interval between the first threshold region and the second threshold region is larger than an interval between any two other directly adjacent threshold regions among the eight threshold regions.
     Mui (FIG. 11 and FIG. 12; [0073-0082]) teaches adjusting or changing read voltages
to compensate for coupling of memory cells to neighboring memory cells in a multi-bit
memory and the coupling depends on what data value the neighboring memory cells
are storing. Mui ([0077, 0109]) also teaches that a larger natural margin occurs
between the erased state E and the first programming state A, which prevents the need
to adjust the read voltage between E and A; hence, a larger noise margin between E
and A is beneficial and occurs naturally due to the conventional pulsed type
programming method used to program the cells ((0055-0058]; FIG. 6 or FIG. 7).
     It would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention to incorporate the teaching Mui into the device and/or method of
Lee as modified above in a manner such that the nonvolatile memory would be
configured have an interval between the first threshold region and the second threshold
region be larger than intervals between the other threshold regions. The motivation to
do so would have been to have a benefiting larger noise margin between the E state
and the next adjacent state. Also, Mui teaches that such a larger margin between the E
state and the other programmed states naturally occurs when using conventional
programming methods; hence, the larger margin already observed in FIG. 5 of Lee is
most likely really observed. Putting the larger margin already observed between the fist
and second threshold voltage regions in FIG. 5 of Lee aside, Mui teaches explicit
motivation, to either use pulsed programming techniques like that of Mui to program
cells from one threshold region to another with the natural side effect of generating a
larger noise margin between the E state and the next programming state or to intentionally make the margin be larger than the other margins just to increase noise
margin and prevent having to adjust the read voltage between the first and second
threshold voltage regions (Mui: FIG. 11 and FIG. 12; [0073-0082]).

Allowable Subject Matter
Claims 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827